      3:21-cr-00005-PJG   Date Filed 01/07/21   Entry Number 2   Page 1 of 9




Case: 3:20-cr-00240-KDB-DSC *SEALED* Document 11 Filed 07/21/2020 Page 1 of 1
3:21-cr-00005-PJG   Date Filed 01/07/21   Entry Number 2   Page 2 of 9




Case 3:20-cr-00240-KDB-DSC Document 3 Filed 07/21/20 Page 1 of 8
3:21-cr-00005-PJG   Date Filed 01/07/21   Entry Number 2   Page 3 of 9




Case 3:20-cr-00240-KDB-DSC Document 3 Filed 07/21/20 Page 2 of 8
3:21-cr-00005-PJG   Date Filed 01/07/21   Entry Number 2   Page 4 of 9




Case 3:20-cr-00240-KDB-DSC Document 3 Filed 07/21/20 Page 3 of 8
3:21-cr-00005-PJG   Date Filed 01/07/21   Entry Number 2   Page 5 of 9




Case 3:20-cr-00240-KDB-DSC Document 3 Filed 07/21/20 Page 4 of 8
3:21-cr-00005-PJG   Date Filed 01/07/21   Entry Number 2   Page 6 of 9




Case 3:20-cr-00240-KDB-DSC Document 3 Filed 07/21/20 Page 5 of 8
3:21-cr-00005-PJG   Date Filed 01/07/21   Entry Number 2   Page 7 of 9




Case 3:20-cr-00240-KDB-DSC Document 3 Filed 07/21/20 Page 6 of 8
3:21-cr-00005-PJG   Date Filed 01/07/21   Entry Number 2   Page 8 of 9




Case 3:20-cr-00240-KDB-DSC Document 3 Filed 07/21/20 Page 7 of 8
3:21-cr-00005-PJG   Date Filed 01/07/21   Entry Number 2   Page 9 of 9




Case 3:20-cr-00240-KDB-DSC Document 3 Filed 07/21/20 Page 8 of 8
